Opinion filed May 27, 2010




                                           In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-09-00205-CV
                                        __________

               JUDY LEGGETT, INDIVIDUALLY AND AS HEIR
                AND REPRESENTATIVE OF THE ESTATE OF
                  ROY G. LEGGETT, DECEASED, Appellant

                                              V.

                      ALICE RAMSEY, M.D. ET AL, Appellees



                             On Appeal from the 29th District Court
                                  Palo Pinto County, Texas
                                Trial Court Cause No. C42855


                             MEMORANDUM OPINION
       Appellant has filed in this court a motion to dismiss her appeal. The motion is granted,
and the appeal is dismissed.


                                                          PER CURIAM
May 27, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.